        Case 3:18-cv-00544-JWD-SDJ         Document 46     08/13/21 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF LOUISIANA

DESMOND CHARLES PARKER (#569648)
                                                               CIVIL ACTION NO.
VERSUS
                                                               NO. 18-544-JWD-SDJ
JASON KENT
                                        OPINION

       After independently reviewing the entire record in this case and for the reasons set

forth in the Magistrate Judge's Report dated July 19, 2021 (Doc. 44), to which an objection

was filed and considered (Doc. 45),

       IT IS ORDERED that the Motion for Summary Judgment5 (Doc. 40) filed by Jason

Kent is GRANTED and that the remainder of this action is DISMISSED WITH

PREJUDICE. Judgment shall be entered accordingly.

       Signed in Baton Rouge, Louisiana, on August 13, 2021.


                                                 S
                                      JUDGE JOHN W. deGRAVELLES
                                      UNITED STATES DISTRICT COURT
                                      MIDDLE DISTRICT OF LOUISIANA
